Citation Nr: 1013550	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1948 to July 
1969.  He died in May 2002.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction of the claim 
currently resides with the RO in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes that in her VA Form 9, the appellant 
requested a Travel Board hearing.  The record reflects that 
in a November 2009 letter, the appellant was properly 
notified that the Travel Board hearing would take place on 
December 3, 2009.  However, the appellant called VA on the 
date of the hearing and explained that she would be unable to 
attend the hearing because she had the flu.  The appellant 
requested that the hearing be rescheduled to a later date.  
Good cause having been shown, the request to reschedule the 
hearing was granted.  Therefore, the case should be remanded 
in order to schedule a new date for the Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a Travel 
Board hearing before a Veterans Law Judge, 
with appropriate notification to the 
appellant and her representative.  A copy 
of the notice to the appellant regarding 
the scheduling of the hearing should be 
placed in the record.

2.  After the hearing is conducted, or if 
the appellant withdraws her hearing 
request or fails to report for the 
scheduled hearing, the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


